SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended July 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-52035 CLEAN POWER CONCEPTS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0490694 (IRS Employer Identification Number) 1620 McAra Street Regina, Saskatchewan, Canada S4N 6H6 (Address of principal executive offices)(Zip Code) (306) 546-8327 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 50,016,000 shares of common stock issued and outstanding as of September 20, 2010. Table of Contents CLEAN POWER CONCEPTS INC. AND SUBSIDIAIRIES Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Consolidated Balance Sheets at July 31, 2010 (unaudited) and April 30, 2010 (audited) 1 Unaudited Consolidated Statements of Operations for the three month periods ended July 31, 2010 and July 31, 2009 2 Unaudited Consolidated Statements of Cash Flows for the three month periods ended July 31, 2010 and July 31, 2009 3 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II. Other Information 25 Item 1. Legal Proceedings 25 Item 1a. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) Period Ended July 31, 2010 CLEAN POWER CONCEPTS INC. AND SUBSIDIAIRIES Consolidated Balance Sheets July 31, 2010 April 30, 2010 ASSETS Current Assets Cash $ $ Accounts receivable and taxes Prepaid expenses Inventory Total current assets Plant, Property and Equipment (net of accumulated depreciation) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Line of credit Accounts payable and accrued expenses Related party advances (Notes 4 and 6) Loans payable (Note 5) Interest payable (Note 5) Current portion of capital lease obligations Current portion of long-term debt Total current liabilities $ $ Long-Term Liabilities Capital lease obligations Long-term debt Total long-term liabilities Total liabilities $ $ Commitments and Contingencies (Notes 2, 7 and8) - - Stockholders’ Equity (Deficit) Common shares, 1,000,000,000 shares with par value $0.001 authorized, 50,016,000 shares issued and outstanding (Note 7) Common shares subscribed but not issued (Note 7) Share subscriptions ) ) Paid-in Capital ) ) Accumulated deficit in the Development Stage ) ) Accumulated other comprehensive (loss) ) ) Total Clean Power Concepts and Subsidiaries equity ) ) Non-Controlling Interest (Note 2) ) ) Non-Controlling Interest accumulated other comprehensive (loss) ) ) Total Non-Controlling Interest ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes to financial statements are an integral part of these consolidated financial statements 1 Table of Contents CLEAN POWER CONCEPTS INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income Three Months ended July 31, 2010 Three Months ended July 31, 2009 SALES: Canola Meal $ $
